Title: To George Washington from John Richardson, 6 February 1781
From: Richardson, John
To: Washington, George


                        
                            Sir.
                            Philadelphia Feby 6th 1781
                        
                        To your Excellency as the Father of your Officers, and the Guardian of their Rights and Honor, We the
                            subscribers officers in the Pennsylvania Line are induced to represent our greivances and situation which on the first
                            Veiw we are well convinc’d from your Excellencys known delicacy you will better conceive than we can express and therefore
                            readily excuse this intrusion on your more important considerations.
                        We beg leave to inform your Excellency that we were amongst the first in support of our Countries Rights, and
                            disregarding our domestic calls, encounter’d the dangers and hardships of the feild under your command, were unfortunately
                            made Prisoners by the Enemy in the campain of Seventy Six where we suffer’d all the Severity of treatment a cruel and at
                            that time an exulting Foe could inflict with that fortitude and perseverance recommended by your
                            Excellency and which we promised ourselves should obtain the approbation of a gratefull Country and distinguish us as Men
                            superior to Adversity and Misfortune in the Worst of times.
                        That during our captivity many resolves were enter’d into by the Legislature of our State, confirming our
                            opinions "that we were entitled to all the Rank Pay and Emoluments of Officers in actual service" and "when Exchanged
                            should be provided for." Notwithstanding which in May 1779 after our exchange, Congress were pleased to resolve, that all
                            Officers that were Prisoners or had been exchanged and were not in the arrangement should be dismissed the Service with
                            the trifling gratuity of one years pay advance and a reference to a former resolve of that honorable Body thanking a
                            Number of officers (which it was thought propper to select as Supernumeraries on what occasion we know not) for thier
                            pass’d Services.
                        That altho all the pay we had ever receiv’d and the year’s pay advance was very inadequate to our losses and
                            expences in a long captivity, yet as we conceive it to be a measure adopted to avoid the confusion & difficulties
                            which had taken place in the arrangement; we did not complain, conceiving it not affecting our reputation in particular as
                            the dismission was general.
                        But on the last exchange taking place Congress have been pleased on the first of January last to Resolve,
                            that it is the sense of that honorable body that all officers exchanged since the new arrangement should be entitled to
                            the same Rank Pay and Emoluments as if they had been in active service, thereby making an invidious distinction between
                            those officers exchanged previous to the last arrangement & those since exchanged, partially rescinding the
                            resolve of May the 22d 1779 in favor of a part, where all in the said resolution described are equaly entitled to the
                            benefits and advantages.
                        We consider ourselves much injur’d by a dismission and discrimination so peculiarly degrading, without a
                            reason assigned for such a proceedure.
                        Your Excellency will please to pardon us for requesting your interferance in behalf of our Rights (when we
                            assure you Sir, nothing but the greatest Violence done our feelings as Officers and Men of Honor could induce us to
                            intrude our complaints when every Moment of your Excellencies time is engaged in the most important concerns) and that You
                            will please to favor us with your concurrence in an application to the Honorable the Legislature of the State of
                            Pensylvania which is now preparing. We are with the greatest Esteem Your Excellency’s most Obedient & Verry Humble
                            Servants
                        N.B. Signed in behalf of ourselves & others the whole included not exceeding in number fifteen.
                        
                            John Richardson Capt.
                            Dan. Brodhead jr Capt.
                            John Lawrence Capt. 6thJohn Morgan Capt. 6th
                            Jno. Helm, Capt. 6th
                            Danl Topham 13th Captn
                            Robert Caldwell Capn 9th
                            Bernard Ward Capn 13th
                            Matths Wiederman Capt. 13th
                        
                    